DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-2, 4, 6-12, 14, and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-2, 5-12 and 15-20 of USPN 10937154. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claim 1 of USPN 10937154).


Claim
Application#17187618
Claim
USPN # 10937154
1
A method for displaying an image implemented on a computing device having one or more display devices, one or more processors, and one or more storage devices,
1
A method for displaying image information of an image implemented on a computing device having one or more display devices, one or more processors, and one or more storage devices,
1
the method comprising: obtaining an image to be displayed by at least one of the one or more display devices, the image including a first region; 

1
the method comprising: obtaining, by the one or more processors, an image to be displayed by at least one of the one or more display devices, the image including a first region; 

1
generating a processed image by performing an image processing operation on the image, the processed image including a second region; 

1
acquiring, by the one or more processors, image information to be displayed in a second region that is displayed in the at least one of the one or more display devices, the image information being related to the image; 

1
determining whether the processed image satisfies a display standard, wherein the display standard relates to a location status of the second region relative to a location of the first region; 

1
acquiring, by the one or more processors, a display standard associated with the image, wherein the display standard relates to a location status of the second region relative to a location of the first region;


Claim is generic therefore will encompass the limitation on the left
1
storing, by the one or more processors, the image to at least one of the one or more storage devices; generating, by the one or more processors, a first determination that a display of the second region does not satisfy the display standard when storing the image; and

1
and in response to determining that the processed image does not satisfy the display standard, generating a response.  

	
1
generating a response based on a result of the first determination.




Claim 2 of the instant application is equivalent in scope with Claim 2 of USPN 10937154.

Claim 4 of the instant application is equivalent in scope with Claim 6 of USPN 10937154.

Claim 6 of the instant application is equivalent in scope with Claim 5 of USPN 10937154.
Claim 7 of the instant application is equivalent in scope with Claim 8 of USPN 10937154.

Claim 8 of the instant application is equivalent in scope with Claim 9 of USPN 10937154.

Claim 9 of the instant application is equivalent in scope with Claim 10 of USPN 10937154.

Claim 10 of the instant application is equivalent in scope with Claim 7 of USPN 10937154.

Claim 11 of the instant application is equivalent in scope with Claim 11 of USPN 10937154.


Claim 12 of the instant application is equivalent in scope with Claim 12 of USPN 10937154.

Claim 14 of the instant application is equivalent in scope with Claim 16 of USPN 10937154.

Claim 16 of the instant application is equivalent in scope with Claim 15 of USPN 10937154.

Claim 17 of the instant application is equivalent in scope with Claim 18 of USPN 10937154.

Claim 18 of the instant application is equivalent in scope with Claim 19 of USPN 10937154.

Claim 19 of the instant application is equivalent in scope with Claim 20 of USPN 10937154.

Claim 20 of the instant application is equivalent in scope with Claim 17 of USPN 10937154.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666